DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/09/2022 and 04/20/2022 have been considered by the examiner.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a solution, classified in B22F 1/103.
II. Claims 16-20, drawn to a method, classified in B33Y 10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, for example, it can be molded.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to the following patentably distinct species:
Species A, wherein the dip-coat metallic precursor is selected from the group consisting of an alkaline earth metal, a transition metal, a post-transition metal, a metalloid, a rare earth metal, and combinations thereof, as in claim 3;
Species B, wherein the dip-coat metallic precursor comprises an organometallic compound, the organometallic compound comprising ferrocene, cobaltocene, iron pentacarbonyl, metal acetylacetonate, a cyclopentadienyl complex, a metal alkyl, a metal aryl, or a combination thereof, as in claims 4 and 13;
Species C, wherein the dip-coat metallic precursor comprises a salt, the salt comprising a compound selected from the group consisting of carboxylates, nitrates, sulfates, carbonates, formates, chlorides, halides, a derivative thereof, and combinations thereof, as in claims 5-6 and 14; and 
Species D, wherein the dip-coat metallic precursor comprises metallic nanoparticles, the metallic nanoparticles comprising nickel, silver, chromium, aluminum, cobalt, iron, copper, gold or a combination thereof, as in claims 7 and 15.
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 12 are generic.  
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Stephanie Williams on 12/09/2022 a provisional election was made without traverse to prosecute the invention of Group I, Species A, claims 1-3 and 8-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-7 and 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 8-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "wherein the dip-coat binder solution has a viscosity greater than or equal to 1 cP and less than or equal to 150 cP".  Viscosity is dependent on temperature and no temperature is given.  For the purposes of applying art, the limitation will be met if the viscosity is within the claimed range at any temperature.  Claims 2-3 and 8-11 are rejected due to their dependence on rejected claim 1.  
Claim 9 recites the limitation "wherein the dip-coat binder solution has a viscosity greater than or equal to 10 cP and less than or equal to 100 cP".  Viscosity is dependent on temperature and no temperature is given.  For the purposes of applying art, the limitation will be met if the viscosity is within the claimed range at any temperature.  
Claim 12 recites the limitation " wherein the coated green body part comprises a strength greater than or equal to 10 MPa".  It is unclear what type of strength is being claimed and how it is to be measured.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Atanassova et al. (WO 03/032084 A2), from IDS.  
Regarding claims 1-3 and 9, Atanassova teaches that “the precursor composition can also be deposited by dip-coating or spin-coating” (which reads upon “a dip-coat binder solution comprising”, as recited in the instant claim; page 59)  Atanassova teaches that “a silver precursor composition was formulated including 27.5 grams Ag- trifluoroacetate, 17.7 grams silver nanoparticles, 9.4 grams DMAc, 43.9 grams DEGBE and 1.5 grams lactic acid” (which reads upon “greater than or equal to 10 wt% to less than or equal to 49 wt% of a dip-coat metallic precursor, based on a total weight of the dip-coat binder solution; and a dip-coat binder”, as recited in instant claim 1; which reads upon “wherein the dip-coat binder solution comprises greater than or equal to 20 wt% and less than or equal to 47 wt% of the dip-coat metallic precursor, based on a total weight of the dip-coat binder solution”, as recited in instant claim 2; which reads upon “wherein the dip-coat metallic precursor is selected from the group consisting of an alkaline earth metal, a transition metal, a post-transition metal, a metalloid, a rare earth metal, and combinations thereof”, as recited in instant claim 3; page 68, example 20; 27.5+17.5+9.4+43.9+1.5= 99.8 g total weight of the dip-coat binder solution; 27.5 g precursor / 99.8 g total = 27.6 wt%; silver is a transition metal)  Atanassova teaches that “the low viscosity precursor composition has a viscosity of not greater than about 500 centipoise, more preferably not greater than about 100 centipoise and even more preferably not greater than about 50 centipoise” (which reads upon “wherein the dip-coat binder solution has a viscosity greater than or equal to 1 cP and less than or equal to 150 cP”, as recited in instant claim 1; which reads upon “wherein the dip-coat binder solution has a viscosity greater than or equal to 10 cP and less than or equal to 100 cP”, as recited in instant claim 9; page 5)  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of greater than or equal to 1 cP and less than or equal to 150 cP and greater than or equal to 10 cP and less than or equal to 100 cP overlaps the range disclosed by the prior art of not greater than about 100 centipoise and even more preferably not greater than about 50 centipoise.  Accordingly, the prior art renders the claim obvious.  
Regarding claim 8, Atanassova teaches the solution of claim 1 as stated above.  Atanassova teaches that “useful molecular precursors for indium include: In-nitrate; In-chloride; In-carboxylates such as In-acetate; In-propionates including fluoro, chloro or bromo derivatives thereof; beta diketonates such as In- acetylacetonate, In-hexafluoroacetylacetonate and In-trifluoroacetylacetonate; pyrazolyl borohydrides such as ln(pz)3BH; In-alkoxides and In-fluoroalkoxides; and In-amides” (page 25; the melting point of indium chloride is 586 °C)  
Regarding claims 10-11, Atanassova teaches the solution of claim 1 as stated above.  Atanassova teaches that “the precursor compositions can also include crystallization inhibitors” (page 31)  Atanassova teaches that “the crystallization inhibitors include ethylcellulose and polymers such as styrene allyl alcohol (SAA) and polyvinyl pirolydone (PVP)” (page 31).  

Claims 1-3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jangam et al. (US 2021/0362234 A1).  
Regarding claim 1-3, 9, and 12, due to the lack of clarity discussed above, the limitation “wherein the coated green body part comprises a strength greater than or equal to 10 MPa” is interpreted as being met if the remainder of the claim is met.  Jangam teaches “applying 410 a coating of shaping composition to a surface of the green body object” (which reads upon “a dip-coat binder solution comprising”, as recited in instant claim 1; which reads upon “a coated green body part comprising”, as recited in instant claim 12; paragraph [0041]).  Jangam teaches “forming the green body object by iteratively applying individual build material layers of a particulate build material including the metal build particles, and based on the 3D object model, selectively applying a binding agent to individual build material layers to define individually patterned layers that are built up and bound together to form the green body object” (which reads upon “a plurality of layers of print powder”, as recited in the instant claim; paragraph [0041]).  Jangam teaches that “a shaping composition for three-dimensional metal object formation can include a shaping binder and a metal shaping mixture” (which reads upon “a dip-coat binder”, as recited in the instant claim; paragraph [0012]).  Jangam teaches that “the metal shaping mixture can include aluminum-containing particulates as well as secondary metal-containing particulates” (which reads upon “wherein the dip-coat metallic precursor is selected from the group consisting of an alkaline earth metal, a transition metal, a post-transition metal, a metalloid, a rare earth metal, and combinations thereof”, as recited in instant claim 3; which reads upon “a metallic precursor coating on an outer surface of the plurality of layers of print powder”, as recited in instant claim 12; paragraph [0012]; aluminum is a post-transition metal).  Jangam teaches that “one metal or multiple metals of the shaping composition (or the metal shaping mixture of the shaping composition) can be interactive with metal build particles of the green body object, e.g., aluminum and/or other metal(s) of the shaping composition can form an alloy or otherwise interact at a surface of the green body object with metal build particles thereof” (paragraph [0020]; metals of the shaping composition can be reactive, i.e, they are precursors).  Jangam teaches that “whether exothermically reactive, physically reactive, or some other interaction occurs between metals or alloys of different particles at a surface of the green body object, the heat (of the furnace and/or exothermic heat of the reaction, etc.) at the surface of the green body object during ramp-up to fusing temperature, Tfuse, can cause shaping or deformation (or 4D-shaping) to occur” (paragraph [0020]).  Jangam teaches that “liquid vehicle can be present at from about 10 wt % to about 80 wt %, and remaining solids components are present in the shaping composition at from about 20 wt % to about 90 wt %, based on a total weight of the shaping composition” (which reads upon “greater than or equal to 10 wt% to less than or equal to 49 wt% of a dip-coat metallic precursor, based on a total weight of the dip-coat binder solution; and a dip-coat binder”, as recited in instant claim 1; which reads upon “wherein the dip-coat binder solution comprises greater than or equal to 20 wt% and less than or equal to 47 wt% of the dip-coat metallic precursor, based on a total weight of the dip-coat binder solution”, as recited in instant claim 2; which reads upon “the metallic precursor coating comprising: greater than or equal to 10 wt %and less than or equal to 49 wt %of a dip-coat metallic precursor, based on a total weight of the metallic precursor coating”, as recited in instant claim 12; paragraph [0014]).  Jangam teaches that “example viscosities for these types of shaping compositions can be from about 50 cps to about 100 cps” (which reads upon “wherein the dip-coat binder solution has a viscosity greater than or equal to 1 cP and less than or equal to 150 cP”, as recited in instant claim 1; which reads upon “wherein the dip-coat binder solution has a viscosity greater than or equal to 10 cP and less than or equal to 100 cP”, as recited in instant claim 9; paragraph [0022]).  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of greater than or equal to 10 wt %and less than or equal to 49 wt % overlaps the range disclosed by the prior art of from about 10 wt % to about 80 wt %,.  Accordingly, the prior art renders the claim obvious.  
It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Here, the claimed range of greater than or equal to 1 cP and less than or equal to 150 cP and greater than or equal to 10 cP and less than or equal to 100 cP overlaps the range disclosed by the prior art of from about 50 cps to about 100 cps.  Accordingly, the prior art renders the claim obvious.  
Regarding claims 10-11, Jangam teaches the solution of claim 1 as stated above.  Jangam teaches that “the latex particles in the binding agent can include polymerized monomers of vinyl, vinyl chloride, vinylidene chloride, vinyl ester, functional vinyl monomers, acrylate, acrylic, acrylic acid, hydroxyethyl acrylate, methacrylate, methacrylic acid, styrene, substituted methyl styrenes, ethylene, maleate esters, fumarate esters, itaconate esters, α-methyl styrene, p-methyl styrene, methyl (meth)acrylate, hexyl acrylate, hexyl (meth)acrylate, butyl acrylate, butyl (meth)acrylate, ethyl acrylate, ethyl (meth)acrylate, propyl acrylate, propyl (meth)acrylate, 2-ethylhexyl acrylate, 2-ethylhexyl (meth)acrylate, isodecyl (meth) acrylate, octadecyl acrylate, octadecyl (meth)acrylate, stearyl (meth)acrylate, vinylbenzyl chloride, isobornyl acrylate, isobornyl (meth)acrylate, tetrahydrofurfuryl acrylate, tetrahydrofurfuryl (meth)acrylate, 2-phenoxyethyl (meth)acrylate, benzyl (meth)acrylate, benzyl acrylate, ethoxylated nonyl phenol (meth)acrylate, isobornyl (meth)acrylate, cyclohexyl (meth)acrylate, trimethyl cyclohexyl (meth)acrylate, t-butyl (meth)acrylate, n-octyl (meth)acrylate, lauryl (meth)acrylate, tridecyl (meth)acrylate, alkoxylated tetrahydrofurfuryl acrylate, alkoxylated tetrahydrofurfuryl (meth)acrylate, isodecyl acrylate, isobornyl methacrylate, isobornyl acrylate, dimethyl maleate, dioctyl maleate, acetoacetoxyethyl (meth)acrylate, diacetone acrylamide, diacetone (meth)acrylamide, N-vinyl imidazole, N-vinylcarbazole, N-vinyl-caprolactam, combinations thereof, derivatives thereof, or mixtures thereof” (paragraph [0047]; polymerized monomers of styrene reads on polystyrene (PS)).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA JANSSEN/Primary Examiner, Art Unit 1733